291 F.2d 627
Calvin WILLIAMS, Petitioner-Appellant,v.Thomas BELL, substituted for Don Carmichael, Sheriff ofGenesee County, Michigan, deceased, Respondent-Appellee.
No. 14432.
United States Court of Appeals Sixth Circuit.
June 14, 1961.

Max Dean, Flint, Mich., Leitson, Dean, Dean & Abram, Flint, Mich., on brief, for petitioner-appellant.
Robert F. Leonard, Asst. Pros.  Atty., Flint, Mich., for respondent-appellee.
Before MILLER, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.

ORDER.

1
The above cause coming on to be heard on the transcript of record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised.


2
Now therefore it is ordered, adjudged and decreed that the order of the District Court denying appellant's petition for habeas corpus, be and is hereby affirmed on the authority of Sweeney v. Woodall, 344 U.S. 86, 73 S.Ct. 139, 97 L.Ed. 114, and Johnson v. Matthews, 86 U.S.App.D.C. 376, 182 F.2d 677.